IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


KEVIN D. JORDAN,                         : No. 140 MAL 2017
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
TREVOR A. WINGARD AND KATHLEEN           :
G. KANE,                                 :
                                         :
                   Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.